Case 2:18-cv-11273-MCA-JAD Document 971 Filed 05/29/20 Page 1 of 4 PageID: 24146



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                 NEWARK VICINAGE

  OCCIDENTAL CHEMICAL CORPORATION                  )   Hon. Madeline Cox Arleo
                                                   )   Hon. Joseph A. Dickson
         Plaintiff,                                )
                                                   )   Civil Action No. 2:18-cv-11273-MCA-JAD
                                                   )
  v.                                               )
                                                   )
                                                   )   NOTICE OF LAW FIRM
                                                   )   CHANGE OF ADDRESS
  21ST CENTURY FOX AMERICA, INC., et al.           )
                                                   )
                                                   )
         Defendants.                               )
                                                   )



  ARCHER & GREINER, P.C.                               GIBBS & BRUNS, LLP
  One Centennial Square                                1100 Louisiana Street, Suite 5300
  Haddonfield, NJ 08033                                Houston, TX 77002
  Tel. (856) 795-2121                                  Tel. (713) 650-8805
  By:   John J. McDermott, Esq.                        By:   Kathy D. Patrick, Esq.
        (jmcdermott@archerlaw.com)                           (kpatrick@gibbsbruns.com)
        Charles J. Dennen, Esq.                              Anthony N. Kaim, Esq.
        Lauren E. Krohn, Esq.                                Katherine H. Kunz, Esq.
                                                             Jorge M. Gutierrez, Esq.
                                                             Marshal J. Hoda, Esq.

  LANGSAM STEVENS SILVER &                             GREENBERG GLUSKER FIELDS
  HOLLAENDER LLP                                       CLAMAN & MACHTINGER LLP
  1818 Market Street, Suite 2430                       2049 Century Park East, Suite 2600
  Philadelphia, PA 19103                               Los Angeles, CA 90067
  Tel. (215) 732-3255                                  Tel. (310) 553-3610
  By:    Larry D. Silver, Esq.                         By:   Peter A. Nyquist, Esq.
         (lsilver@lssh-law.com)                              (pnyquist@ggfirm.com)
         David E. Romine, Esq.                               Noah Perch-Ahern, Esq.
                                                             Sherry E. Jackman, Esq.


  Attorneys for Plaintiff Occidental Chemical Corporation
Case 2:18-cv-11273-MCA-JAD Document 971 Filed 05/29/20 Page 2 of 4 PageID: 24147



  TO:    THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

         PLEASE TAKE NOTICE that the office of Greenberg Glusker Fields Claman &

  Machtinger LLP has changed its address for purposes of service of notices and documents in the

  above-captioned case. The firm’s new address is:

                               Greenberg Glusker LLP
                               2049 Century Park East, Suite 2600
                               Los Angeles, CA 90067

         The firm’s telephone number, fax number and email addresses remain the same. Please

  amend your service list accordingly.

  Dated: May 29, 2020                        Respectfully submitted,

                                               /s/ John J. McDermott
                                             John J. McDermott, Esq.
                                             (jmcdermott@archerlaw.com)
                                             Charles J. Dennen, Esq.
                                             Lauren E. Krohn, Esq.
                                             ARCHER & GREINER, P.C.
                                             One Centennial Square
                                             Haddonfield, NJ 08033
                                             Tel. (856) 795-2121

                                             GIBBS & BRUNS, LLP
                                             1100 Louisiana Street, Suite 5300
                                             Houston, TX 77002
                                             Tel. (713) 650-8805
                                             By:     Kathy D. Patrick, Esq.
                                                     (kpatrick@gibbsbruns.com)
                                                     Anthony N. Kaim, Esq.
                                                     Katherine H. Kunz, Esq.
                                                     Jorge M. Gutierrez, Esq.
                                                     Marshal J. Hoda, Esq.

                                             LANGSAM STEVENS SILVER & HOLLAENDER
                                             LLP
                                             1818 Market Street, Suite 2430
                                             Philadelphia, PA 19103
                                             Tel. (215) 732-3255
                                             By:     Larry D. Silver, Esq.
                                                     (lsilver@lssh-law.com)
                                                     David E. Romine, Esq.



                                                2
Case 2:18-cv-11273-MCA-JAD Document 971 Filed 05/29/20 Page 3 of 4 PageID: 24148



                                     GREENBERG CLUSKER FIELDS CLAMAN &
                                     MACHTINGER LLP
                                     2049 Century Park East, Suite 2600
                                     Los Angeles, CA 90067
                                     Tel. (310) 553-3610
                                     By:     Peter A. Nyquist, Esq.
                                             (pnyquist@ggfirm.com)
                                             Noah Perch-Ahern, Esq.
                                             Sherry E. Jackman, Esq.

                                     Attorneys for Plaintiff Occidental Chemical
                                     Corporation




                                        3
Case 2:18-cv-11273-MCA-JAD Document 971 Filed 05/29/20 Page 4 of 4 PageID: 24149




                                  CERTIFICATE OF SERVICE

          I certify that on May 29, 2020, the foregoing Notice of Law Firm Change of Address was

  served on counsel via CM/ECF.


  Dated: May 29, 2020                 By:    /s/ John J. McDermott
                                             John J. McDermott, Esq.




  218619217v1
